Petition for Writ of Mandamus Denied and Opinion filed July 3, 2003








Petition for Writ of Mandamus Denied and Opinion filed
July 3, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00702-CV
____________
 
IN RE JERRY WAYNE WIGFALL, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M  O P I N I O N
On June 23, 2003, relator,
Jerry Wayne Wigfall, filed a petition
for writ of mandamus in this Court.  See
Tex. Gov=t Code Ann. ' 22.221;  Tex. R. App. P. 52. 
In his petition, he seeks to have this Court compel the trial court to
order the preparation of the reporter=s record for his appeal at no
cost.  Relator
has an adequate remedy by appeal.  See
In re Arroyo, 988 S.W.2d 737, 739 (Tex. 1998) (holding amended rules of
appellate procedure provide adequate appellate remedy precluding mandamus
relief to obtain a free record for appeal).
We deny relator=s petition for writ of mandamus.
PER CURIAM
Petition Denied and Opinion filed
July 3, 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman.